ON MOTION
PER CURIAM.

ORDER

Jet Airways, Inc. moves for an extension of time to obtain counsel. We consider whether the appeal should be dismissed.
On July 7, 2008, the court directed Jet Airways to show cause within 30 days why its appeal should not be dismissed as premature because the Trademark Trial and Appeal Board had not issued a final decision. We further informed Jet Airways that a corporation may not appear in this court without counsel, and that if counsel did not promptly enter an appearance, the court would dismiss the appeal.
The court has yet to receive a response from Jet Airways concerning why its appeal should not be dismissed, and despite multiple extensions of time, counsel has yet to enter an appearance. Thus, we deem it appropriate to dismiss the appeal for lack of jurisdiction.
Accordingly,
IT IS ORDERED THAT:
(1) The appeal is dismissed.
(2) Jet Airways’ motion for an extension of time is denied.
(3) Each side shall bear its own costs.